




Exhibit 10.1


RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE


This RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE ("Agreement") is
made and entered into by and between Craig B. Jones ("Jones") and Cousins
Properties Incorporated (the "Company").


WITNESSETH


WHEREAS, Jones is employed with the Company as its Executive Vice President;


WHEREAS, Jones will retire from his employment with the Company and all offices
he holds with the Company and its subsidiaries and affiliates effective December
31, 2012 (the "Retirement Date");


WHEREAS, the Company has agreed to provide Jones with certain payments and
benefits to which he would not otherwise be entitled, as provided in this
Agreement; and


WHEREAS, Jones and the Releasees (as defined below) want to settle fully and
finally all differences, disputes and potential disputes between them arising
out of Jones' employment and retirement from the Company as set forth below;


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:


1 . Retirement and Consultancy. Jones agrees that he will continue to use his
full business time and best efforts to fulfill all his duties and
responsibilities as Executive Vice President of the Company through the
Retirement Date. Jones will retire and his employment with the Company and any
of its subsidiaries and affiliates will cease effective as of the end of the
business day on the Retirement Date. Jones and the Company agree that from
January 1, 2013 through March 31, 2013, Jones will (when requested by the
Company) provide consulting services as the Company may reasonably request, and
Jones agrees to provide such services within a reasonable timeframe as may be
requested by the Company. The consulting services will not exceed 15 hours per
month. No compensation (other than the consideration described in Section 2)
will be paid to Jones for any consulting services provided under this Agreement.


2. Consideration. Provided that Jones satisfies the conditions of this Agreement
(including, without limitation, Sections 6, 7, 8 and 9 below), the Company will
provide Jones the following consideration (the "Consideration"):


A. Retirement Payments. The Company agrees to pay Jones $150,500.00 on the
Retirement Date, and $150,500.00 in two equal installments of $50,166.66 each on
January 31, 2013 and February 28, 2013, and one installment of $50,166.67 on
March 14, 2013 (together, the "Retirement Payments"), provided Jones has timely
executed the supplemental release described in Section 2(E) and not revoked such
supplemental release.


B. Bonus. Provided that (i) Jones remains employed through his Retirement Date,
(ii) the Compensation, Succession, Nominating and Governance Committee of the
Company's Board of Directors awards annual cash incentive awards (i.e., annual
"cash bonuses") to the Company's executive officers other than Jones for 2012,
and (iii) Jones has timely executed the supplemental release described in
Section 2(E) and not revoked such supplemental release, Jones' cash bonus for
2012 will be determined by applying a percentage that is not less than the
average percentage of target bonus amount applicable to the Company's executive
officers (other than Jones) to Jones' 2012 target bonus amount. Such bonus
payment, if any, will be paid at the same time and in the same manner as other
similar bonuses are paid to the Company's executive officers other than Jones,
but in no event will any such bonus payment be made later than March 15, 2013.


C. COBRA Benefits. The Company will reimburse Jones (subject to applicable tax
withholding) for amounts expended by Jones to purchase (via COBRA) health
insurance benefits for himself, his spouse and eligible




--------------------------------------------------------------------------------




dependents through the Company's health plan for the period that begins on the
Retirement Date and ends on the earlier of (i) 12 months after the Retirement
Date, (ii) the date Jones becomes employed with an employer with whom Jones is
eligible for health insurance benefits provided through that employer or (iii)
the date Jones is no longer eligible for COBRA. Jones will tender reasonable and
satisfactory proof of such expenditures, if any, to the Company within thirty
(30) days of such expenditure, and the Company will reimburse Jones for such
expenses within thirty (30) days of receipt of such proof. Jones also agrees to
inform the Company of his becoming employed with an employer with whom Jones is
eligible for health insurance benefits provided through that employer
immediately upon beginning such employment.


D. Long-Term Incentive Compensation. Subject to the supplemental release
described in Section 2(E) becoming effective, the Company shall provide the
following additional benefits with respect to certain long-term incentive
compensation awards granted to Jones. Except as specifically changed in this
Section 2(D), long-term incentive compensation awards shall be governed by the
terms of the applicable award agreement.


The Company shall accelerate vesting with respect to all shares of restricted
stock ("Restricted Stock") issued to Jones under the Company's 2009 Incentive
Stock Plan (the "2009 Plan").


With respect to restricted stock units ("Restricted Stock Units") issued to
Jones under the Company's 2005 Restricted Stock Unit Plan ("RSU Plan"), because
Jones has attained Retirement (as defined in the Restricted Stock Units award
agreements), Jones will be deemed to have satisfied any requirement of continued
employment, but such Restricted Stock Units will vest and/or become payable only
if the Company meets the applicable performance goals. The number of vested
Restricted Stock Units will be determined based upon the Company's performance
relative to the performance goals as set forth in the applicable award
agreement, and will be paid to Jones, less applicable tax withholding, at the
same time such Restricted Stock
Units are paid to other executives.


This Section 2(D) will amend and supersede any terms of the agreements related
to the Restricted Stock which conflict with this Section 2(D) and, except as
provided in this Section 2(D), such agreements shall continue in full force and
effect.


E. Supplemental Release. The Company will give Jones a supplemental release (in
substantially the same form as set forth in Section 3) on December 31, 2012
which covers the period from the date this Agreement is executed through
December 31, 2012, and Jones will have 21 days to consider the supplemental
release and 7 days to revoke the supplemental release. The parties agree that
the Company will be relieved of its obligations under Sections 2(A), 2(B), 2(C)
and 2(D) if such supplemental release is either not executed or is revoked
during any applicable revocation period.


F. Acknowledgements. Jones acknowledges and agrees that the Consideration
encompasses and is in lieu of and in full satisfaction of any and all other
payments which Jones is owed, is potentially owed, or claims to be owed to him
by the Company, regardless of where arising (except for any benefits owed, under
the written terms of the Company's benefit plans, through the Retirement Date or
as othe1wise specifically stated herein, base salary accrued through the
Retirement Date, expenses incurred but unpaid up to the Retirement Date that are
reimbursable in accordance with Company policy, rights to indemnification that
Jones may have under the Company's articles of incorporation, bylaws, and the
Indemnification Agreement dated June 19, 2007, and any coverage that Jones may
have under any liability policy covering officers and directors) as of the
Retirement Date including, without limitation, any other salary, severance,
benefits, bonuses, deferred compensation, incentive compensation, equity
compensation, vacation pay, pay, sick pay or other paid time off. For the
avoidance of doubt, there shall be no benefits paid by the Company of any sort
with respect to any of the Consideration.


3. Release and Covenant Not to Sue.


A. General Release. As a material inducement of the Company to enter into this
Agreement, Jones hereby irrevocably and unconditionally releases, acquits, and
forever discharges the Company and the Company's former




--------------------------------------------------------------------------------




and current employees, partners, members, managers, supervisors, attorneys,
investors, agents, officers, directors, and affiliates, including parent
companies, subsidiaries, benefit plans and divisions (collectively, with the
Company, the "Releasees"), (except as to the Consideration and any benefits
owed, under the written terms of the Company's benefit plans, through the
Retirement Date or as otherwise specifically stated herein, base salary accrued
through the Retirement Date, expenses incurred but unpaid up to the Retirement
Date that are reimbursable in accordance with Company policy, rights to
indemnification that Jones may have under the Company's articles of
incorporation, bylaws, and the Indemnification Agreement dated June 19, 2007,
rights that Jones may have under the Change in Control Severance Agreement
between the Company and Jones, and any coverage that Jones may have under any
liability policy covering officers and directors) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys' fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, including, but not limited to, any claims for compensatory
damages, special damages, punitive damages, or any other form of compensation
from the Releasees or any of them, or based upon any contract, covenant of good
faith and fair dealing, or any tort, or any federal, state, or other
governmental statute, regulation, ordinance or common law, including, without
limitation claims for unpaid wages, vacation pay, or other fringe benefits;
breach of any covenant of good faith and fair dealing; breach of an express or
implied contract; violation of any other legal, equitable or contractual duty
arising under the laws of any state or locality, or the laws of the United
States, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; Executive Order
11246,30 Fed. Reg. 12319; 42 U.S.C. § 1985(3); the Rehabilitation Act of 1973,
as amended, 29 U.S.C. § 701, et seq.; the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601, et
seq.; the Employment Retirement Income Security Act of 1974, as amended, 29
U.S.C. § 1001, et seq.; and the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A,
et seq., which Jones now has, owns or holds, or claims to have, own or hold,
which Jones at any time heretofore had, owned or held, or claimed to have,
against each or any of the Releasees, including claims arising under any other
agreement or plan whatsoever, whether oral or written, with respect to matters
up to the time Jones signs this Agreement; provided, however, that Jones does
not release any claims for which releases are prohibited by law. Jones
represents, acknowledges and agrees that he has been provided with all leave to
which he may have been entitled under the Family and Medical Leave Act. Jones
hereby covenants and agrees, to the fullest extent permitted by law, not to sue,
file any grievance, complaint or arbitration, commence, or permit to be
commenced or filed, any litigation, administrative charge, or other proceeding
against any of the Releasees as described herein, with respect to any matter
whatsoever, including, but not limited to, any matter arising from or relating
to the terms and conditions of his employment with the Company, the termination
of his employment with the Company, and any other actions taken by the Company
concerning Jones up to the time of the Effective Date, except as otherwise
provided in this Section 3(A). Notwithstanding the foregoing, nothing in this
Agreement shall interfere with Jones' right to file a charge with or participate
in an investigation or proceeding by the United States Equal Employment
Opportunity Commission or other federal or state regulatory or law enforcement
agency. However, the consideration provided to Jones under this Agreement shall
be the sole relief provided for the claims released herein. Jones will not be
entitled to recover, and hereby waives, any monetary benefits or other recovery
in connection with any such charge or proceeding, without regard to who brings
such charge or proceeding.


B. Release of Claims under the ADEA. In addition to the foregoing, Jones hereby
knowingly and voluntarily releases and discharges the Releasees, collectively,
separately and severally, from and for any and all liability, claims,
allegations, and causes of action arising under the Age Discrimination in
Employment Act of 1967, as amended ("ADEA''), which he and/or his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against the Releasees. Notwithstanding any other
provision or section of this Agreement, Jones does not hereby waive any rights
or claims under the ADEA that may arise after the date on which the Agreement is
signed by him.


Jones hereby acknowledges and represents that (i) he has been given a period of
at least twenty-one (21) days to consider the terms of this Agreement, (ii) the
Company has advised (or hereby advises) Jones in writing to consult with an
attorney prior to executing this Agreement, and (iii) Jones has received
valuable and good consideration to which he is otherwise not entitled in
exchange for his execution of this Agreement. Jones and the Company acknowledge
and agree that any revisions made to this Agreement after it was initially
delivered to Jones were either




--------------------------------------------------------------------------------




not material or were requested by Jones, and expressly agree that such changes
do not re­start the 21-day consideration period described above.


The parties hereby acknowledge this Agreement shall not become effective or
enforceable until the eighth (8th) day after it is executed by Jones (the
"Effective Date") and that Jones may revoke this Agreement at any time before
the Effective Date.


In the event Jones revokes, he shall notify the Company in writing to its
designated agent for this purpose no later than the last day of the revocation
period. Such notice shall be delivered to the Company by national overnight
delivery service such as Federal Express or United Parcel Service, the receipt
of which shall be tracked by the delivery service, and addressed as follows:


Cousins Properties Incorporated
191 Peachtree Street, Suite 500
Atlanta, Georgia 30303-1741
Attn: Chief Financial Officer


4. Denial of Liability or Wrongful Conduct. This Agreement shall not in any way
be construed as an admission by the Company that it has acted wrongfully in any
way.


5. No Pending Claims. Jones represents that he has not filed, nor assigned to
others the right to file, nor are there pending any complaints, charges or
lawsuits against the Releasees with any governmental agency or any court, and
that Jones shall not file any claims against the Releasees with any governmental
agency or any court at any time hereafter for actions taken up to and including
the Effective Date with respect to matters released by this Agreement. Jones
agrees that he will not seek or be entitled to any personal or representative
monetary recovery in any proceeding of any nature arising out of any of the
matters released above.


6. Non-Disparagement. Except as otherwise required by law, Jones acknowledges
and agrees that, for a period beginning upon execution of this Agreement and for
three (3) years following the Retirement Date, he shall not make any statement,
written or verbal, to any person or entity, including in any forum or media, or
take any action, in disparagement of the Company or any of the other Releasees,
including, but not limited to, negative references to the Company's or a
Releasee's services, policy, partners, directors, officers, managers, members,
or employees, or take any other action that may disparage the Company or a
Releasee to the general public and/or the Company's or Releasee's employees,
clients, suppliers, and/or business partners. The Company agrees that it shall
direct the members of its Board of Directors and its executive officers (each as
of the Effective Date of this Agreement) that they shall not for a period of
three (3) years following the Retirement Date make any statement, written or
verbal, to any person or entity, including in any forum or media, or take any
action, in disparagement of Jones, including, but not limited to, negative
references to Jones' services, or take any other action that may disparage Jones
to the general public or his future employer, clients, suppliers, and/or
business partners. All requests for references or other information from Jones'
prospective employers shall be directed by Jones to the Company's head human
resources officer, who shall advise that the Company policy is not to provide
references and shall confirm only Jones' positions, dates of employment, and
compensation with the Company.


7. Nondisclosure and Non-Solicitation.


A. Confidentiality. Jones agrees to and shall hold in confidence all Trade
Secrets and all Confidential Information (each as defined below) and will not,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
appropriate, or otherwise communicate any Trade Secrets or Confidential
Information to any person or entity, without the prior written consent of the
Company. Jones' obligation of non-disclosure as set forth herein with regard to
each item constituting all or any portion of a Trade Secret shall continue for
so long as such item continues to constitute a Trade Secret or Confidential
Information, as the case may be.


"Confidential Information" means data or other information relating to the
business of the Company or a




--------------------------------------------------------------------------------




Releasee (other than Trade Secrets) that is or has been disclosed to Jones or of
which Jones became aware as a consequence of or through Jones' relationship with
the Company or a Releasee and which has value to the Company or a Releasee, is
not generally known to the Company's or the Releasee's competitors (as
applicable). Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company or a Releasee
(except where such public disclosure has been made by Jones without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


"Trade Secrets" means information protectable as a trade secret under applicable
law, including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy. For purposes of
this Agreement, the term Trade Secret shall not include data or information that
has been voluntarily disclosed to the public by the Company or a Releasee
(except where such public disclosure has been made by Jones without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


B. Non-Solicitation of Employees. Jones covenants and agrees that for a period
of twelve (12) months following the Retirement Date, Jones will not, directly or
indirectly, solicit or encourage the solicitation or hiring of any person who
was an employee of the Company at the Retirement Date and who continues to be an
employee of the Company at, or was an employee within six (6) months before, the
date of such solicitation, with whom Jones had material contact, by any employer
other than the Company for any position as an employee, independent contractor,
consultant or otherwise; provided that this covenant shall not apply to any
employee (i) the solicitation of whom is approved by the Chief Executive Officer
of the Company (such approval to be made in his or her sole discretion and may
be withheld for any or no reason), (ii) who responds to any public advertisement
or (iii) whose employment with the Company terminated, whether voluntarily or
involuntarily, prior to any discussion with Jones regarding such matters.


C. Acknowledgements. Jones acknowledges and agrees that Jones' obligations under
this Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company and that any claim or cause of action by Jones against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or any other adversely
affected Releasee of the covenants and promises in this Section 7.


D. Reformation. In the event that any of the covenants in this Section 7 is
found by a court of competent jurisdiction to be overly broad or otherwise
unenforceable as written, the parties request the court to modify or reform any
such covenant to allow it to be enforced to the maximum extent permitted by law
and to enforce the covenant as so modified or reformed.


8. Cooperation. Jones acknowledges and agrees that he will reasonably cooperate
with the Company in any pending or future matters, including without limitation
any litigation, investigation, or other dispute, in which Jones, by virtue of
Jones' employment with the Company, has relevant knowledge or information,
without any further compensation other than what is provided in this Agreement.


9. Return of Company Property. On or prior to the Retirement Date, Jones will
return to the Company all of the Company's property, including, but not limited
to, keys, passcards, credit cards, computers and related equipment, cell phones,
vendor or customer lists, rolodexes, tapes, software, computer files, marketing
and sales materials, and any other record, data, document or piece of equipment
belonging to the Company. Jones agrees not to retain any copies of the Company's
property, including any copies existing in electronic form, which are in Jones'
possession or control. Jones acknowledges that he has not and will not destroy,
delete, or alter any Company property without the Company's written consent.
This Section shall not be construed to relate to any of Jones' personal
information which may be stored on the Company's computer that he used before
the Retirement Date or personal information that he had at the Company's offices
before the Retirement Date.




--------------------------------------------------------------------------------






10. Modification. No provision of this Agreement may be changed, altered,
modified or waived except in writing signed by Jones and an authorized
representative of the Company's Board of Directors, which writing shall
specifically reference this Agreement and the provisions which the parties
intend to waive or modify.


11. Voluntary Agreement/Consultation with Counsel. Jones acknowledges the
following: (a) he has read and fully understands the terms of this Agreement;
(b) he has agreed to this Agreement knowingly and voluntarily and was not
subjected to any undue influence in agreeing to its terms; (c) has been (or is
hereby) advised by the Company in writing that he may discuss this Agreement
with his personal attorney, and has had an opportunity to do so; and (d) has
been given a reasonable time (of at least 21 days) to consider whether he should
enter into this Agreement. Jones has not and will not provide counsel to the
Company with respect to this Agreement. The Company has retained independent
counsel to advise the Company with respect to this Agreement.


12. Attorneys' Fees and Costs. If either patty brings a claim released or waived
by or otherwise relating to this Agreement, or breaches any provision hereof,
such party will pay the attorneys' fees incurred by the prevailing patty, in
addition to any other damages or relief a court may award.


13. Entire Agreement. Except as expressly provided herein, this Agreement
constitutes and contains the entire agreement and final understanding concerning
Jones' relationship with the Company and the other subject matters addressed
herein between the patties, and supersedes and replaces all prior negotiations
and all other agreements proposed or otherwise (except the supplemental release
referred to herein), whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either patty.
Notwithstanding the foregoing, the Indemnification Agreement between the Company
and Jones, dated as of June 19, 2007 and any certificates of awards issued to
Jones under the 1999 Incentive Stock Plan, the 2009 Plan and the RSU Plan shall
survive in accordance with their respective terms. For further clarity, each of
the foregoing expressly survive and remain in full force and effect, and do not
merge into this Agreement. For the avoidance of doubt, the Change in Control
Severance Agreement between the Company and Jones, as amended, remains in
effect; provided, however, that any amounts paid to Jones under this Agreement
shall reduce the amounts that may become payable under such Change in Control
Severance Agreement.


14. Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Georgia,
notwithstanding its provisions governing choice of law. Jones acknowledges and
agrees that he was employed by the Company in Georgia. Subject to Section 19
below, any action to enforce any provision of this Agreement shall be brought
exclusively in the appropriate state or federal court in the State of Georgia.


15. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.


16. Headings and Captions. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.


17. Construction. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


18. Injunctive Relief/Obligations. Jones acknowledges and agrees that the remedy
at law for any breach of Sections 6, 7, 8 or 9 hereof will be inadequate and
that in the event of such breach, the Company and/or the Releasees will suffer
irreparable damage. Accordingly, in addition to all other remedies available,
the Company and any other adversely affected Releasee will therefore be
entitled, in aid of any arbitration conducted pursuant to Section 19 hereof, to
temporary, preliminary or permanent injunctive relief from a court enjoining
said breach or threatened




--------------------------------------------------------------------------------




breach without having to post a bond or other security. The existence of any
claim, demand, action or cause of action of Jones against any Releasee shall not
constitute a defense to the enforcement by the Company or any Releasee of any of
the covenants or agreements herein. The existence of any claim, demand, action
or cause of action of the Company or any Releasee shall not constitute a defense
to the enforcement by Jones of any of the covenants or agreements herein.


19. Arbitration. Except as provided in Section 18 and below, any disputes or
claims of any kind or nature, including the arbitrability of claims under this
Agreement, between Jones and the Company for any reason whatsoever, shall be
settled by final and binding arbitration in Atlanta, Georgia under the Federal
Arbitration Act. The parties expressly agree that this Agreement involves
interstate commerce and shall be governed by the provisions of the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., to the exclusion of any different or
inconsistent state or local law, ordinance or judicial rule. Any disputes
concerning the interpretation or the enforceability of this Agreement, including
without limitation its revocability or voidability for any cause, the scope of
arbitrable issues, and any defense based upon waiver, estoppel, or laches, shall
be decided by the arbitrator.


Prior to filing a demand for arbitration, the party seeking arbitration shall
serve upon the other patty written notice of an intent to arbitrate hereunder
listing the claims to be arbitrated. Thereafter, the parties shall, for a period
of two weeks, first attempt in good faith to resolve any such claim through
informal negotiation. If the claim is not resolved, the arbitration shall be
administered by an arbitration agency mutually agreeable to Jones and the
Company, before an arbitrator mutually agreeable to Jones and the Company.
Should the Company and Jones be unable to mutually agree upon an arbitration
agency or an arbitrator within four weeks of either party's written notice of
intent to arbitrate hereunder, or within two weeks from the time any court or
other judicial body orders arbitration, the arbitration shall be administered by
the American Arbitration Association before an arbitrator mutually agreeable to
Jones and the Company. If Jones and the Company are thereafter unable to agree
upon an arbitrator, the arbitrator shall be selected in accordance with the
rules of the American Arbitration Association.


Upon the request of either party, the arbitrator's award shall include findings
of fact and conclusions of law. Discovery in the arbitration by or to each party
shall presumptively be limited to five depositions (including experts),
twenty-five interrogatories (including subparts), and thirty document requests
(including subparts). In considering the relevancy, materiality, and
admissibility of evidence, the arbitrator shall take into account, among other
things, applicable principles of legal privilege, including the attorney-client
privilege, the work product doctrine, the self-evaluative privilege, and
appropriate protection of the Company's Trade Secrets, personnel records, and
other Confidential Information or proprietary information. Any arbitration of
any claim by Jones pursuant to this Agreement may not be joined or consolidated
with any other arbitration(s) by or against the Company, including through any
class arbitration. Any arbitration of any claim by the Company pursuant to this
Agreement may not be joined or consolidated with any other arbitration(s) by or
against Jones. Notwithstanding any other provision of this Agreement, either
party may seek temporary, preliminary, or permanent injunctive relief to aid and
give effect to the arbitration required by this Section. If any provision of
this Section is found to be invalid or unenforceable, such provision shall be
severed or modified as necessary to permit this Section to be upheld and
enforced to the maximum extent permitted by law.


20. Notice. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
registered or certified mail, postage prepaid, return receipt requested, or sent
by overnight courier, addressed as follows:


To the Company:        Cousins Properties Incorporated
191 Peachtree Street, Suite 500
Atlanta, Georgia 30303-1741
Attn: Chief Financial Officer


With a copy to:         Alan J. Prince, Esq.
King & Spalding LLP
1180 Peachtree Street




--------------------------------------------------------------------------------




Atlanta, Georgia 30309


To Jones:             Mr. Craig Jones
3313 Paces Ferry Avenue
Atlanta, Georgia 30339




21. Termination by the Company for Good Cause. The Company may terminate Jones'
employment ten (10) days after giving written notice to Jones for "Good Cause."
"Good Cause" shall mean: (i) Jones' material breach of this Agreement; (ii)
Jones' gross negligence in the performance or nonperformance of any of his
material duties or responsibilities; (iii) Jones' dishonesty, fraud or willful
misconduct with respect to, or disparagement of, the business or affairs of the
Company; (iv) Jones' conviction of a felony; (v) Jones' abuse of alcohol or use
of any illegal drug; or (vi) Jones' being absent from work for five consecutive
days for any non-business related reason, other than an approved leave of
absence, including without limitation any vacation or sick leave, such approval
to be made in a manner consistent with prior practice and in any case not to be
unreasonably withheld. In the event of the termination of Jones' employment for
Good Cause, the Company will be released of all its obligations under this
Agreement.


22. 409A. The parties to this Agreement intend that all payments and benefits
under this Agreement be exempt from or comply with section 409A of the Internal
Revenue Code of 1986, as amended.


JONES ATTESTS THAT HE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT JONES MAY
HAVE AGAINST THE COMPANY.




/s/ Craig B. Jones
Craig B. Jones
Date: September 20, 2012




COUSINS PROPERTIES INCORPORATED


By: /s/ Lawrence L. Gellerstedt III
Lawrence L. Gellerstedt III
President and Chief Executive Officer
Date: September 20, 2012




